Celebrezze, C.J.,
concurring. On July 6, 1983 Governor Richard Celeste signed into law Am. Sub. S.B. No. 133, the provisions of which thereafter took effect on October 6,1983 and April 1,1984. The passage of Ohio’s Public Employees Collective Bargaining Act ended years of public controversy and legislative debate concerning the rights of Ohio’s public employees. Heralded into place was a comprehensive collective bargaining law which has brought, and will continue to bring, substantial changes in the relationship between most of Ohio’s public workers and their employers. Through the passage of this Act, Ohio has wisely joined a majority of its sister states which already offer bargaining rights to public employees.
Unfortunately, as this case demonstrates, the controversy surrounding public employee bargaining is far from over. As one commentator has predicted, “[w]ith the enactment of Senate Bill 133 * * * [t]he arena will simply shift from the floors of the statehouse to the confines of the courts * * *"6
There can be no doubt that the Act is a law of statewide concern. It is conceded that the law is of a “general nature,” as that term is used in Section 26, Article II of the Ohio Constitution. Andrews v. State, ex rel. Henry (1922), 104 Ohio St. 384. Once recognized as such, the question in the case at bar narrows to whether the challenged portion of R.C. 4117.01(F)(2) has “a uniform operation throughout the state.” See Andrews, supra, at 386.
Respondents argue, inter alia, that R.C. 4117.01(F)(2) does not, on its face, single relator out from the given class of public employees (i.e., members of police and fire departments) afforded collective bargaining rights under R.C. Chapter 4117. Respondents stress that the language of this subsection is applicable to every location in the state in which the specified statutory conditions are present: where a public employer, pursuant to a judicial decision rendered prior to June 1, 1982, declined to collectively bargain with certain police or fire personnel on the grounds that they were supervisors. Because there is no language within the statute itself limiting its application to the city of Dayton, respondents reason that the law comports with the “uniform application” requirement. Indeed, the *10suspect clause does not specifically name relator. However, respondents’ proposition, although literally accurate, is not a realistic assessment of the applicability of R.C. 4117.01(F)(2) to municipalities other than Dayton.
In this regard, it is abundantly clear that the second sentence of R.C. 4117.01(F)(2), referred to by the Mayor of Dayton as the “Dayton Amendment,” operates to exclude select police officers in the city of Dayton, and only Dayton, from the collective bargaining Act. The State Employment Relations Board’s opinion states as its finding that “[t]he language of R.C. 4117.01(F)(2) was intended to apply, and does apply, exclusively to the Dayton Police Department. Hence it is obvious that the statute was intended to exempt the Dayton safety employees who fit the statutory category.” A priori, a conclusion that Dayton is the only municipality known to be subject to this statutory exception is inescapable.
It is also clear that Ohio’s Constitution does not preclude all legislative classification but has been viewed to require only that the classification bear a reasonable relationship to the objectives sought to be accomplished. Once the legislature has established a particular classification, the law will not be invalidated unless it is clearly arbitrary, unjust, capricious, or unreasonable. State v. Hogan (1900), 63 Ohio St. 202, 210. However, I agree with my colleagues that there is no just reason for arbitrarily denying Dayton’s safety officers the rights enjoyed by all others. When necessary the courts will look to the operation and application of statutes, apparently neutral on their face, and strike those that do not operate equally and uniformly as to all members of a class brought within their operation. E.g., New York Central Rd. Co. v. Bucyrus (1933), 126 Ohio St. 558; Garcia v. Siffrin (1980), 63 Ohio St. 2d 259 [17 O.O.3d 167]; Cox v. State (1938), 134 Neb, 751, 279 N.W. 482; Christen v. County of Winnebago (1966), 34 Ill. 2d 617, 218 N.E. 2d 103. See, also, State v. Rogers (1967), 281 Ala. 27, 198 So. 2d 610.7
For us to adopt respondents’ untenable contention, we would, by construction, have to blindly uphold a special law which is in direct violation of the interdiction of Ohio’s Constitution. We decline to do so.
In short, I can find no legitimate purpose nor justifiable reason why the city of Dayton’s safety workers should not join their fellow public employees in the “brave new world” of collective bargaining under Ohio’s Public Employees Collective Bargaining Act.8
Accordingly, I wholeheartedly join, and indeed applaud, the excellent *11analysis contained in today’s majority decision.9 The infirmities of singling out these Dayton police officers by arbitrarily creating two classes of employees, thus forfeiting forever these workers’ rights to collectively bargain, makes this provision repugnant to Section 26, Article II of the Ohio Constitution and capriciously thwarts the laudatory goals giving rise to the Act.
Sweeney and C. Brown, JJ., concur in the foregoing concurring opinion.

 White, Kaplan & Hawkins, Ohio’s Public Employee Bargaining Law: Can It Withstand Constitutional Challenge? (1984), 53 U. Cin. L. Rev. 1, at 46.


 For example, in New York Central Rd. v. Bucyrus, supra, this court reviewed and invalidated a law which purported to be applicable to any village with a population of 3,066. However, it turned out that only one village met this qualification. The law was found to violate Section 26, Article II of the Ohio Constitution.


 O’Reilly, Structures and Conflicts: Ohio’s Collective Bargaining Law for Public Employees (1983), 44 Ohio St. L.J. 891, 942.


 I hasten to re-emphasize that today’s decision which strikes only the second sentence of R.C. 4117:01(F)(2) as void, does not affect the validity of the rest of the Public Employees Collective Bargaining Act.